DETAILED ACTION

Primary Examiner acknowledges Claims 1-21 are pending in this application as originally filed on August 26, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “18” has been used to designate “controller” and “electronic controller”.  Appropriate correction is required.
Reference character “2” has been used to designate “cannula” and “nasal cannula”.  Appropriate correction is required.
Reference character “23” has been used to designate “ball connector” and “connector”.  Appropriate correction is required.
Reference character “3” has been used to designate “conduit” and “inspiratory conduit”.  Appropriate correction is required.
Reference character “42” has been used to designate “cannula” and “nasal cannula”.  Appropriate correction is required.
Reference character “45” has been used to designate “prong body” and “body”.  Appropriate correction is required.
Reference character “49” has been used to designate “cannula” and “nasal cannula”.  Appropriate correction is required.
Reference character “6” has been used to designate “humidification chamber”, “volume of water”, and “water”.  Appropriate correction is required.
Reference character “63” has been used to designate “ball jointed connector” and “connector”.  Appropriate correction is required.
Reference character “64, 65” have been used to designate “two nasal prongs” and “prongs”.  Appropriate correction is required.
Reference character “68” has been used to designate “swivelable connector”, “swivel connector”, and “connector”.  Appropriate correction is required.
Reference character “70” has been used to designate “a complementary shaped (partial sphere) socket end” and “body part”.  Appropriate correction is required.
Reference character “71” has been used to designate “a plurality of aperture”, “apertures”, “bias vent”, and “outlet”.  Appropriate correction is required.
Reference characters “72, 73” have been used to designate “headgear extensions” and “extensions”.  Appropriate correction is required.
Reference characters “73, 74” have been used to designate “flanges”. Appropriate correction is required.
Reference character “73” has been used to designate “headgear extensions”, “extensions”, and “flanges”.  Appropriate correction is required.
Reference character “9” has been used to designate “control means or electronic controller” and “controller”.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
  Reference character “18” has been used to designate “controller” and “electronic controller”.  Appropriate correction is required.
Reference character “2” has been used to designate “cannula” and “nasal cannula”.  Appropriate correction is required.
Reference character “23” has been used to designate “ball connector” and “connector”.  Appropriate correction is required.
Reference character “3” has been used to designate “conduit” and “inspiratory conduit”.  Appropriate correction is required.
Reference character “42” has been used to designate “cannula” and “nasal cannula”.  Appropriate correction is required.
Reference character “45” has been used to designate “prong body” and “body”.  Appropriate correction is required.
Reference character “49” has been used to designate “cannula” and “nasal cannula”.  Appropriate correction is required.
Reference character “6” has been used to designate “humidification chamber”, “volume of water”, and “water”.  Appropriate correction is required.
Reference character “63” has been used to designate “ball jointed connector” and “connector”.  Appropriate correction is required.
Reference character “64, 65” have been used to designate “two nasal prongs” and “prongs”.  Appropriate correction is required.
Reference character “68” has been used to designate “swivelable connector”, “swivel connector”, and “connector”.  Appropriate correction is required.
Reference character “70” has been used to designate “a complementary shaped (partial sphere) socket end” and “body part”.  Appropriate correction is required.
Reference character “71” has been used to designate “a plurality of aperture”, “apertures”, “bias vent”, and “outlet”.  Appropriate correction is required.
Reference characters “72, 73” have been used to designate “headgear extensions” and “extensions”.  Appropriate correction is required.
Reference characters “73, 74” have been used to designate “flanges”. Appropriate correction is required.
Reference character “73” has been used to designate “headgear extensions”, “extensions”, and “flanges”.  Appropriate correction is required.
Reference character “9” has been used to designate “control means or electronic controller” and “controller”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 11 recites the language “vent shield”; however, Primary Examiner is unsure if this term is meant to refer back to the “vent shield assembly”, or the “vent shield wall portion”.  Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-14 and 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCall et al. (5,921,239) in view of Moore et al. (2003/0196656). 
As to Claims 10 and 16, McCall discloses a sealing nasal assembly (Figures 1 and 3) configured to seal against a user’s nares (“A sealing relationship is established when the seal 12 is pressed against the patient's face with enough force to close off any external air path to the patient's nose so that substantially all of the air breathed in and exhaled by the patient will pass through the mask body.” Column 3, Lines 60-65) for delivering gases to a user in use (“As shown in FIGS. 1 and 3, the mask, indicated generally at 10, is comprised of a seal 12, a mask body 14 and a vent tube 16. The vent tube is supplied with air or other breathable gases from a source, not shown, via air supply hose 18.” Column 3, Lines 5-10), the nasal assembly (Figures 1 and 3) comprising: a nasal seal (12, “A sealing relationship is established when the seal 12 is pressed against the patient's face with enough force to close off any external air path to the patient's nose so that substantially all of the air breathed in and exhaled by the patient will pass through the mask body.” Column 3, Lines 60-65; “The seal 12 has a mask body flange 34 and a patient face flange 36 which are connected to each other by a circumferential edge 38 in the form of a fold or joint.” Column 3, Lines 30-40) comprising a hollow body portion (best seen Figure 2 - defined by the interior region leading to interior of 16) having a distal end opening (via 34, “The seal 12 has a mask body flange 34 and a patient face flange 36 which are connected to each other by a circumferential edge 38 in the form of a fold or joint.” Column 3, Lines 30-40) with a distal peripheral edge (38, “The seal 12 has a mask body flange 34 and a patient face flange 36 which are connected to each other by a circumferential edge 38 in the form of a fold or joint.” Column 3, Lines 30-40) and a proximal portion (36, “The seal 12 has a mask body flange 34 and patient face flange 36 which are connected to each other by a circumferential edge 38 in the form of a fold or joint.” Column 3, Lines 30-40) configured to seal with the user’s face in use, the distal end opening (34) having a height and width (best seen Figure 2); a rigid body portion (46, “As shown in FIGS. 9-11, the ball and socket connection 46 is comprised of an inner shell 100 and outer shell 102 which together define the path 52 for exhaled air.” Column 6, Lines 10-15) connected to the distal end opening (via 34) of the hollow body portion (best seen Figure 2 - defined by the interior region leading to interior of 16) with an enclosed space (defined by the pathway of gases via 112 as seen in arrows 52, “As shown in FIGS. 9-11, the ball and socket connection 46 is comprised of an inner shell 100 and outer shell 102 which together define the path 52 for exhaled air.” Column 6, Lines 10-15; “It can be seen that the path 52 for exhaled air includes traveling through the gap 112 and then through the exit air vents 50, where the exhaled air is directed away from the patient's face, as indicated by the arrows 52 in FIG. 11. The exhaled air is quite diffused by being able to exit through the relatively wide air exits 50, as shown in FIG. 11.” Column 6, Lines 35-45) between the rigid body portion (46) and the hollow body portion (best seen Figure 2 - defined by the interior region leading to interior of 16), the rigid body portion (46) comprising: an oval recessed vent surface (110, “the inner shell is provided with an annular rim or ridge 110 to control the flow of exhaled air along the exit air path.” Column 6, Lines 25-30); a plurality of bias flow vent holes (50 via the spaced relationship of 108 and 110, “Exhaled air leaves the mask body through the exit air vents 50 via a different exit air path, as indicated by exit air path arrows 52.” Column 3, Lines 50-55; “It can be seen that the path 52 for exhaled air includes traveling through the gap 112 and then through the exit air vents 50, where the exhaled air is directed away from the patient's face, as indicated by air exits 50, as shown in FIG. 11.” Column 6, Lines 35-45) in the oval recessed vent surface (110); and a vent shield assembly (106, “The outer shell 102 is comprised of two telescoping shell surfaces, shell surface 104 which is attached to the body leg of the vent tube, and shell surface 106 which is attached to the inlet end 44 of the mask body 14.” Column 6, Lines 10-15) comprising a vent shield wall portion (108, “The inner shell is provided with circumferentially arranged nubs or protuberances 108 which slide in contact with the shell surface 106 and act as spacers to maintain the proper spacing between the inner shell 100 and the outer shell 102.” Column 6, Liens 20-25) positioned over the bias flow vent holes (50).  Yet, McCall does not expressly disclose the distal end opening with “the width being greater than the height.”
Moore teaches an additional sealing nasal assembly (Figures 1-4) for conveying gases to a user (Abstract - “A respiratory mask assembly for delivering breathable gas to a patient includes a frame having a front surface and a rear surface adapted in use to face the patient.”).  Moore teaches the sealing nasal assembly (Figures 1-4) has a nasal seal (40, best seen Figures 24a-d) comprising a hollow body portion (235, “As seen in FIGS. 24a-c, an inner edge 230 of the membrane 205 defines an aperture 235 of the membrane 205.” Para 0190) having a distal end opening (240, “The edge 240 of the rim 225 and the edge 230 of the membrane 205 in the cheek region 41 begin diverge away from one another at an angle, as seen in FIG. 24c.” Para 0191) with a distal peripheral edge (225, “The edge 240 of the rim 225 and the edge 230 of the membrane 205 in the cheek region 41 begin diverge away from one another at an angle, as seen in FIG. 24c.” Para 0191), and a proximal portion (205, “As seen in FIGS. 24a-c, an inner membrane 205.” Para 0190).   Moore teaches the nasal seal (40) “has a generally trapezoidal shape” (Para 0178) to provide “the optimal region of sealing engagement between the cushion and the bridge is somewhere between the uppermost bony region and the lower cartilage region of the nose.” (Para 0180), wherein “The cushion 40 is designed to accommodate most of the patient population (e.g., 80% of the patient population) in one or more sizes, preferably one to three sizes.” (Para 0181). 
Regarding the remaining claim limitations to “the width being greater than the height”, Moore teaches “the shape of the aperture 235 is generally trapezoidal and has a base width w of about 31-45 mm, sides with a length s of 20-22 mm, and a top portion t, generally parallel to the base portion with a length of about 5-10 mm. See FIG. 24c. The included angle .alpha. is in the range of 45.degree.-55.degree., and preferably 50.degree. The height h between the base portion and the top portion of the membrane 205 is in the range of 19-22 mm.” (Para 0190). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the shape of the nasal seal of McCall to have a width greater than the height as taught by Moore to be a known configuration suitable for providing a shape to “accommodate most of the patient population” through the “optimal region of sealing engagement between the cushion and the bridge”. 
As to Claim 11, the modified McCall, specifically McCall discloses the vent shield assembly (106) and the vent shield wall portion (104) are inside the rigid body portion (46). 
As to Claim 12, modified McCall, specifically McCall discloses each of the plurality of bias flow vent holes (50) extends along a vent hole axis (best seen Figure 11), the vent shield wall portion (104) being positioned transverse and intersecting the vent hole axis of each of the 
As to Claim 13, modified McCall, specifically McCall discloses “The vent tube 16 can be any design suitable for supplying air to the mask body. Preferably it is made of a hard or rigid plastic material, such as a translucent polyethylene.”  (Column 3, Lines 40-45) whereby “The vent tube is connected to the inlet end 44 of the mask body with a joint. … a ball and socket connection 46 is preferred. The ball and socket joint allows fresh air to be delivered from the vent tube 16 into the mask body 14, as indicated by directional arrow 48. Exhaled air leaves the mask body through the exit air vents 50 via a different exit air path, as indicated by exit air path arrows 52. The ball and socket joint enables the vent tube to be angled or rotated with respect to the mask body, thereby enabling a greater amount of freedom of movement without dislodging or breaking the sealing relationship between the seal 12 and the patient's face.” (Column 3, Lines 45-60).  Yet, does not expressly disclose “the rigid body portion is constructed from a rigid plastics material.”
As addressed in the aforementioned rejections, Primary Examiner has defined by the rigid body portion (46). As the forces associated with “angled or rotated with respect to the 
As to Claim 14, the modified McCall, specifically McCall discloses a central axis (best seen Figure 11) along a distal-proximal direction, a first portion of the plurality of bias flow vent holes (50) are disposed on a first side of the central axis and the second portion of the plurality 
As to Claim 17, the modified McCall, specifically McCall discloses the rigid body portion (46) comprises a curved outermost surface (104, “The outer shell 102 is comprised of two telescoping shell surfaces, shell surface 104 which is attached to the body leg of the vent tube, and shell surface 106 which is attached to the inlet end 44 of the mask body 14.” Column 6, Lines 10-15) defining an exterior of the rigid body portion (46), the oval recessed vent surface (110) being recessed inwardly from the curved outermost surface (104). 
As to Claim 18, the modified McCall, specifically McCall discloses the rigid body portion (46) comprises an extension portion (16, “The vent tube 16 can be any design suitable for supplying air to the mask body. Preferably it is made of a hard or rigid plastic material, such as a translucent polyethylene. … The vent tube is connected to the inlet end 44 of the mask body with a joint. … a ball and socket connection 46 is preferred. The ball and socket joint allows fresh air to be delivered from the vent tube 16 into the mask body 14, as indicated by directional arrow 48. Exhaled air leaves the mask body through the exit air vents 50 via a different exit air path, as indicated by exit air path arrows 52. The ball and socket joint enables the vent tube to be angled or rotated with respect to the mask body, thereby enabling a greater amount of freedom of movement without dislodging or breaking the sealing relationship between the seal 12 and the patient's face.” (Column 3, Lines 40-60) having a circumferential inner shell 100 and outer shell 102 which together define the path 52 for exhaled air.” Column 6, Lines 10-15) extending along a distal -proximal direction and a proximal facing end wall (102, “the ball and socket connection 46 is comprised of an inner shell 100 and outer shell 102 which together define the path 52 for exhaled air.” Column 6, Lines 10-15) positioned at the distal end of the circumferential surface (100), the distal end opening (via 34) being fit over the circumferential surface (100) and the distal peripheral edge (38) being positioned against the proximal facing end wall (102). 
As to Claim 19, the modified McCall, specifically McCall discloses the plurality of bias flow vent holes (50) are configured to vent a gas (via arrow 52) from the enclosed space (defined by the pathway of gases via 112 as seen in arrows 52) between the rigid body portion (46) and the hollow body portion (best seen Figure 2 - defined by the interior region leading to interior of 16) to an outside of the rigid body portion (46) during use.  (“It can be seen that the path 52 for exhaled air includes traveling through the gap 112 and then through the exit air vents 50, where the exhaled air is directed away from the patient's face, as indicated by the arrows 52 in FIG. 11. The exhaled air is quite diffused by being able to exit through the relatively wide air exits 50, as shown in FIG. 11. Therefore the face mask of the invention provides little in the way of forceful or noisy pulses of exhaled air.” Column 6, Lines 30-45).
As to Claim 20, the modified McCall, specifically McCall discloses the vent shield wall portion (108) extends parallel to the oval recessed vent surface (110) as best seen in Figures 10 and 11). 
e inner diameter of the shell surface 106 so that a gap 112 is formed between them. … It can be seen that the path 52 for exhaled air includes traveling through the gap 112 and then through the exit air vents 50, where the exhaled air is directed away from the patient's face, as indicated by the arrows 52 in FIG. 11. The exhaled air is quite diffused by being able to exit through the relatively wide air exits 50, as shown in FIG. 11. Therefore the face mask of the invention provides little in the way of forceful or noisy pulses of exhaled air.” Column 6, Lines 30-45).

Claims 1-9 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCall et al. (5,921,239) in view of Moore et al. (2003/0196656), as applied to Claim 10 and further in view of Handke et al. (5,724,965). 
As to Claim 4, please see the rejection of Claim 10, wherein the modified McCall as addressed in Claim 10 discloses the generic features of the sealing nasal assembly having a nasal seal (12), a rigid body portion (46), an oval recessed vent surface (110), a plurality of bias flow vent holes (50), a vent shield (106), and a vent shield wall portion (108).  The difference between Claim 10 and Claim 4 is the additional features of the nasal seal comprising “a nasal prong body portion having a first end, a second end with a distal perimeter portion defining a single opening” and “a first nasal seal and a second nasal seal integrally formed with the nasal prong body portion and disposed at the first end of the nasal prong body portion”, “an extension portion having a circumferential surface extending along a distal-proximal direction 
Regarding the features of the “extension portion”, please see the rejection of Claim 18; the features of the “curved outermost surface”, please see the rejection of Claim 17; and the features of the vent shield wall portion “extending parallel to the oval recessed vent surface”, please see the rejection of Claim 20. 
Yet, the remaining features which are not disclosed or taught by modified McCall are the “nasal prong body portion” and “a first nasal seal and a second nasal seal integrally formed with the nasal prong body portion”. 
Handke teaches an additional sealing nasal assembly (Figures 1-12) for conveying gases to a user (“A miniature nasal mask for supplying breathing gas to a human user through an interface with the user's nares” Abstract).  As shown in the modified McCall, explicitly Moore, Handke teaches a nasal seal (52, “breathing gas is provided via an integral port 54 on face plate 48 into a cavity 56 which is formed by cushion member 50 and enclosed by a flap seal portion 58 of seal 52.” Column 3, Line 65 thru Column 4, Line 5) having proximal portion suitable for contacting the face of the user (58, “breathing gas is provided via an integral port 54 on face plate 48 into a cavity 56 which is formed by cushion member 50 and enclosed by a flap seal portion 58 of seal 52.” Column 3, Line 65 thru Column 4, Line 5) and an distal portion (opposite the proximal portion 58) having a cavity (56, “breathing gas is provided via an integral port 54 a cavity 56 which is formed by cushion member 50 and enclosed by a flap seal portion 58 of seal 52.” Column 3, Line 65 thru Column 4, Line 5) which engages with a rigid body portion (48, “breathing gas is provided via an integral port 54 on face plate 48 into a cavity 56 which is formed by cushion member 50 and enclosed by a flap seal portion 58 of seal 52.” Column 3, Line 65 thru Column 4, Line 5) wherein the rigid body portion (48) engages to provide a flow pathway through a single opening (via 54 - formed by the side walls of the seal 52 which engage the rigid body portion 48 toward 54 which create the gas pathway, “breathing gas is provided via an integral port 54 on face plate 48 into a cavity 56 which is formed by cushion member 50 and enclosed by a flap seal portion 58 of seal 52.” Column 3, Line 65 thru Column 4, Line 5). The resultant effect being a sealing configuration about the nares of the user, whereby the claimed “first end” is coextensive with the proximal portion which engages the face of the user, the claimed “second end” is coextensive with the distal portion, and the claimed “distal perimeter portion” is coextensive with the cavity (56) having the claimed “single opening” as formed by the side walls of the seal 52 which engage the rigid body portion 48 toward 54 which create the gas pathway. 
Regarding the remaining limitations to “a first nasal seal and a second nasal seal integrally formed with the nasal prong body portion”, Handke teaches an alternative construction as best seen in Figures 10-12, wherein the nasal seal (52) includes a first nasal seal (150) and a second nasal seal (150) integrally formed with the nasal prong body (58) and disposed a the first end (proximal portion- face contacting region) of the nasal body prong (58).  Explicitly, Handke teaches “the mask includes a modified flap seal portion 58' with improved nasal cannulae 150 formed integrally therewith in lieu of the opening 60 as shown in FIG. 3. The 
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the sealing nasal assembly of the modified McCall to include the use of nasal seals as taught by Handke for the purpose of producing “an aerodynamically efficient gas flow passage”. 
	As to Claim 5, please see the rejection of Claim 11.
	As to Claim 6, please see the rejection of Claim 12. 
	As to Claim 7, please see the rejection of Claim 13. 
	As to Claim 8, please see the rejection of Claim 14. 
	As to Claims 9 and 15, the modified McCall teaches the features of “a first nasal seal and a second nasal seal integrally formed with the nasal prong body portion”; yet does not expressly disclose the features of “the first nasal seal comprising a first base portion and a first substantially oval tubular portion extending along a first prong gas flow axis and including a first nasal opening configured to seal against a first nare of a user in use, the second nasal seal comprising a second base portion and a second substantially oval tubular portion extending along a second prong gas flow axis and including a second nasal opening configured to seal against a second nare of the user in use”.  
cannulae body portions 154 integrally formed with flap seal portion 58', preferably from the same material as above specified for flap seal portion 58. Cannulae body portions 154 are formed with respect to seal 58' such that when the mask is worn in the manner as above described, the cannulae bodies 154 project into the nares of the user in a generally anterior to posterior direction as shown in FIG. 10, whereby the gas flow emerging from the open ends 152 of cannulae bodies 154 is directed in the same direction, that is, toward the back of the user's head.” Column 6, Lines 15-40), extending along a prong gas flow axis (“A”, Figure 11 - “The cannulae 150 communicate with space 56 to provide breathing gas via openings 152 through the cannulae 150 as indicated by arrows A.” Column 6, Lines 1-5), and including a nasal opening (152, “whereby the gas flow emerging from the open ends 152 of cannulae bodies 154 is directed in the same direction, that is, toward the back of the user's head. An enlarged opening 152 is utilized to avoid unnecessarily increasing the gas flow velocity at the cannulae openings 152.” Column 6, Lines 15-40).  Handke teaches the resultant effect of the first nasal seal and second nasal seal construction in the form of a nasal cannulae is “an aerodynamically efficient gas flow passage which directs the gas flow… [that] helps to minimize the sensation of air jetting, that is, the sensation of gas flowing within the nasal passages, and in addition minimizes the sensation of nasal passageway dryness.” (Column 6, Lines 30-40). 

As to Claim 1, please see the rejection of Claim 4, wherein the modified McCall as addressed in Claim 4 discloses the generic features of the sealing nasal assembly having a nasal seal having a nasal prong body, and a first nasal seal and a second nasal seal, a rigid body portion having an extension portion, curved outermost surface, an oval recessed vent surface, a plurality of bias flow vent holes, a vent shield, and a vent shield wall portion. The difference between Claim 4 and Claim 1 is the additional features of “the first nasal seal comprising a first base portion and a first substantially oval tubular portion extending along a first prong gas flow axis and including a first nasal opening configured to seal against a first nare of a user in use, the second nasal seal comprising a second base portion and a second substantially oval tubular portion extending along a second prong gas flow axis and including a second nasal opening configured to seal against a second nare of the user in use”, “a central axis extending along a distal-proximal direction and between the first and second nasal seals”, “the rigid body portion constructed from a rigid plastics material”, “a first portion of the plurality of bias flow vent holes being disposed on a first side of the central axis and a second portion of the plurality of bias flow vent holes being disposed on a second side of the central axis”.
Regarding the features of the “central axis” along with the features of the “first side of the central axis” and the “second side of the central axis”, please see the rejection of Claims 8 and 14; the features of the “rigid plastics material”, please see the rejection of Claims 7 and 13; and the “first nasal seal” and “second nasal seal”, please see the rejection of Claims 9 and 15.

As to Claim 2, please see the rejection of Claims 5 and 11. 
As to Claim 3, please see the rejection of Claims 6 and 12. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vickery (4,803,981) discloses an additional nasal seal having a width being larger than a height.
Gunaratnam et al. (7,318,437) discloses an additional nasal seal having a first base portion and a second base portion. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785